Per Curiam.
Respondent Logan, as lessor, entered into a lease agreement with appellant Kaylor, purporting to lease a gasoline service station and appurtenances for a period of 10 years commencing May 1, 1954, at a rental of $125 per month. The writing gave the lessee an option to extend the lease for an additional 10 years. March 1, 1955, Kaylor, as lessee, assigned all of his interest in the lease to Time Oil Company, which assumed occupancy of the leased premises and operated a service station thereon. March 19, 1964, Time Oil, as lessee, gave the lessor notice of its intention to renew and extend the lease for another 10-year period.
The lessor, taking the position that the document had never established anything more than a month-to-month tenancy, refused Time Oil further possession, and the lessee brought an action, inter alia, to compel specific perform-*162anee. From a summary judgment of dismissal, the lessee appeals.
Our study of the record shows the trial court properly found the so-called lease lacking in mutuality and binding upon neither party for a fixed term. As such, it created no more than a tenancy from month to month, and, therefore, was not subject to renewal or extension against the will of the lessor.
Affirmed.